DETAILED ACTION
This Office action is in response to the application filed on July 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 21, 2020. These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, 17-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McJimsey et al. (U.S. Pat. No. 8, 710, 810 B1) in view of Fosler et al. (U.S. Pub. No. 2007/0040657 A1).

In re claim 1, McJimsey discloses (Fig. 3) a fault protection method used in a multiphase switching converter (300), wherein the multiphase switching converter includes a plurality of switching circuits (314(1)-314(N)) coupled in parallel, and a plurality of control circuits (308 and 318(1)-318(N)) configured in a daisy chain and respectively coupled to a corresponding one of the plurality of switching circuits, each of the control circuits has a first terminal, a second terminal and a third terminal (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67), and wherein the first terminals of the plurality of control circuits are coupled together to share a phase control signal (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67), the second terminal of each control circuit is coupled to a previous control circuit in the 
configuring a first control circuit (308) as a master control circuit to provide the phase control signal (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-3); and 
respectively configuring each of the rest of the plurality of control circuits (318(1)-318(N)) as a slave control circuit to receive the phase control signal (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-3). 
McJimsey fails to disclose wherein if a fault condition is detected in the first control circuit, changing the first control circuit into a slave control circuit and generating a second pulse on the phase output signal of the first control circuit; and wherein if a second pulse is detected on a phase input signal of a second control circuit, changing the second control circuit into a master control circuit.
Fosler teaches a power converter (Fig. 1c), wherein if a fault condition is detected in the first control circuit (152, Para. 0092), changing the first control circuit into a slave control circuit and generating a second pulse on the phase output signal of the first control circuit (Para. 0092-0094); and wherein if a second pulse is detected on a phase input signal of a second control circuit, changing the second control circuit into a master control circuit (Para. 0092-0094).


In re claim 2, McJimsey fails to disclose wherein the step of changing the first control circuit into a slave control circuit further comprises: after the second pulse is generated on the phase output signal of the first control circuit, changing the phase output signal of the first control circuit to be substantially identical to the phase input signal of the first control circuit.
Fosler teaches a power converter (Fig. 1c), wherein the step of changing the first control circuit into a slave control circuit further comprises: after the second pulse is generated on the phase output signal of the first control circuit, changing the phase output signal of the first control circuit to be substantially identical to the phase input signal of the first control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey wherein the step of changing the first control circuit into a slave control circuit further comprises: after the second pulse is generated on the phase output signal of the first control circuit, changing the phase 

In re claim 3, McJimsey fails to disclose wherein if a second pulse is detected on the phase input signal of the second control circuit, the second control circuit will be changed into a master control circuit only when there has been no fault condition detected in the second control circuit.
Fosler teaches a power converter (Fig. 1c), wherein if a second pulse is detected on the phase input signal of the second control circuit, the second control circuit will be changed into a master control circuit only when there has been no fault condition detected in the second control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey wherein if a second pulse is detected on the phase input signal of the second control circuit, the second control circuit will be changed into a master control circuit only when there has been no fault condition detected in the second control circuit, as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 4, McJimsey fails to disclose if a fault condition is detected in a control circuit configured as a slave control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey if a fault condition is detected in a control circuit configured as a slave control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit, as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 5, McJimsey discloses wherein the second pulse has a pulse width or a pulse amplitude different from that of the first pulse (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67).

In re claim 6, McJimsey discloses wherein the first pulse has a first pulse amplitude and a first pulse width, the second pulse has a second pulse amplitude and a second pulse width, and wherein a second pulse is detected by the second control circuit when the phase input signal of the second control circuit maintains at the second pulse amplitude for a predetermined time period (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67).

In re claim 7, McJimsey discloses wherein the fault condition comprises one or more of: over voltage, over current, over temperature, and transistor failure (Col. 27, lines 47-67 and Col. 28, lines 1-43).

In re claim 9, McJimsey discloses (Fig. 3) a fault protection method used in a control circuit of a multiphase switching converter (300), wherein the multiphase switching converter includes a plurality of switching circuits (314(1)-314(N)) coupled in parallel, and a plurality of control circuits (308 and 318(1)-318(N)) configured in a daisy chain and respectively coupled to a corresponding one of the plurality of switching circuits (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67), the control circuit has a first terminal configured to share a phase control signal with the rest of the plurality of control circuits (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67), a second terminal configured to receive a phase input signal from a previous control circuit in the daisy chain (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67), and a third terminal configured to provide a phase output signal to a latter control circuit in the daisy chain, wherein the phase output signal has a first pulse in normal operation (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67), the fault protection method comprises:
 determining whether the control circuit is configured as a master control circuit or a slave control circuit (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-3); 
providing the phase control signal at the first terminal of the control circuit if the control circuit is configured as a master control circuit, and receiving the phase control signal at the 
McJimsey fails to disclose determining whether there exists a fault condition in the control circuit; and if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit, changing the control circuit into a slave control circuit and generating a second pulse on the phase output signal of the control circuit.
Fosler teaches a power converter (Fig. 1c), determining whether there exists a fault condition in the control circuit (152); and if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit (Para. 0092-0094), changing the control circuit into a slave control circuit and generating a second pulse on the phase output signal of the control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey to determine whether there exists a fault condition in the control circuit; and if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit, changing the control circuit into a slave control circuit and generating a second pulse on the phase output signal of the control circuit, as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 10, McJimsey fails to disclose if the control circuit is configured as a slave control circuit and a second pulse is detected on the phase input signal of the control circuit, changing the control circuit into a master control circuit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey if the control circuit is configured as a slave control circuit and a second pulse is detected on the phase input signal of the control circuit, changing the control circuit into a master control circuit, as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 11, McJimsey fails to disclose wherein the step of changing the control circuit into a slave control circuit further comprises: after the second pulse is generated on the phase output signal of the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit.
Fosler teaches a power converter (Fig. 1c), wherein the step of changing the control circuit into a slave control circuit further comprises: after the second pulse is generated on the phase output signal of the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey wherein the step of changing the control circuit into a slave control circuit further comprises: after the second pulse is generated on the phase output signal of the control circuit, changing the phase output signal 

In re claim 12, McJimsey fails to disclose if the control circuit is configured as a slave control circuit and a fault condition is detected in the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit.
Fosler teaches a power converter (Fig. 1c), wherein if the control circuit is configured as a slave control circuit and a fault condition is detected in the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey if the control circuit is configured as a slave control circuit and a fault condition is detected in the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 13, McJimsey discloses wherein the second pulse has a pulse width or a pulse amplitude different from that of the first pulse (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67).

In re claim 14, McJimsey discloses wherein the first pulse has a first pulse amplitude and a first pulse width, the second pulse has a second pulse amplitude and a second pulse width, and wherein a second pulse is detected by the second control circuit when the phase input signal of the second control circuit maintains at the second pulse amplitude for a predetermined time period (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67).

In re claim 15, McJimsey discloses wherein the fault condition comprises one or more of: over voltage, over current, over temperature, and transistor failure (Col. 27, lines 47-67 and Col. 28, lines 1-43).

In re claim 17, McJimsey discloses a control circuit (Fig. 3) used in a multiphase switching converter (300), wherein the multiphase switching converter includes a plurality of switching circuits (314(1)-314(N)) coupled in parallel, and a plurality of control circuits (308 and 318(1)-318(N)) configured in a daisy chain and respectively coupled to a corresponding one of the plurality of switching circuits (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67), the control circuit comprises: 
a first terminal configured to share a phase control signal with the rest of the plurality of control circuits (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67); 
a second terminal configured to receive a phase input signal from a previous control circuit in the daisy chain (See Fig. 3, Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67); and 

wherein the control circuit is configured to provide the phase control signal when it is configured as a master control circuit, and is configured to receive the phase control signal when it is configured as a slave control circuit (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67). 
McJimsey fails to disclose wherein if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit, the control circuit will change into a slave control circuit and generate a second pulse on the phase output signal of the control circuit.
Fosler teaches a power converter (Fig. 1c), wherein if the control circuit (152) is configured as a master control circuit (Para. 0092-0094) and a fault condition is detected in the control circuit, the control circuit will change into a slave control circuit and generate a second pulse on the phase output signal of the control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey wherein if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit, the control circuit will change into a slave control circuit and generate a second pulse on the phase output signal of the control circuit, as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 18, McJimsey fails to disclose if the control circuit is configured as a slave control circuit and a second pulse is detected on the phase input signal of the control circuit, changing the control circuit into a master control circuit.
Fosler teaches a power converter (Fig. 1c), if the control circuit is configured as a slave control circuit and a second pulse is detected on the phase input signal of the control circuit, changing the control circuit into a master control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey if the control circuit is configured as a slave control circuit and a second pulse is detected on the phase input signal of the control circuit, changing the control circuit into a master control circuit, as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 19, McJimsey fails to disclose wherein if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit, the control circuit will change its phase output signal to be substantially identical to its phase input signal after the second pulse is generated on the phase output signal.
Fosler teaches a power converter (Fig. 1c), wherein if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit, the control circuit will change its phase output signal to be substantially identical to its phase input signal after the second pulse is generated on the phase output signal (Para. 0092-0094).


In re claim 20, McJimsey fails to disclose if the control circuit is configured as a slave control circuit and a fault condition is detected in the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit.
Fosler teaches a power converter (Fig. 1c), wherein if the control circuit is configured as a slave control circuit and a fault condition is detected in the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey if the control circuit is configured as a slave control circuit and a fault condition is detected in the control circuit, changing the phase output signal of the control circuit to be substantially identical to the phase input signal of the control circuit as disclosed in Fosler to allow the power converter to continue operating in a near seamless fashion (Para. 0005).

In re claim 21, McJimsey discloses wherein the second pulse has a pulse width or a pulse amplitude different from that of the first pulse (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67).

In re claim 22, McJimsey discloses wherein the first pulse has a first pulse amplitude and a first pulse width, the second pulse has a second pulse amplitude and a second pulse width, and wherein a second pulse is detected by the second control circuit when the phase input signal of the second control circuit maintains at the second pulse amplitude for a predetermined time period (Col. 5, lines 18-67, Col. 6 lines 1-67 and Col. 7, lines 1-67).

In re claim 23, McJimsey discloses wherein the fault condition comprises one or more of: over voltage, over current, over temperature, and transistor failure (Col. 27, lines 47-67 and Col. 28, lines 1-43).

In re claim 25, McJimsey fails to disclose a master control unit configured to generate the phase control signal; a fault detection configured to detect whether there exists a fault condition in the control circuit, and generate a fault detection signal; a master slave determination circuit configured to determine whether the control circuit is configured as a master control circuit or a slave control circuit, and generate a master slave determination signal to control the master control unit; and a switch control circuit coupled to the fault detection circuit and the master slave determination circuit, and configured to generate the 
Fosler teaches a power converter (Fig. 1c), a master control unit (163) configured to generate the phase control signal (Para. 0092-0094); a fault detection configured to detect whether there exists a fault condition in the control circuit, and generate a fault detection signal (Para. 0092-0094); a master slave determination circuit configured to determine whether the control circuit is configured as a master control circuit or a slave control circuit (Para. 0092-0094), and generate a master slave determination signal to control the master control unit (Para. 0092-0094); and a switch control circuit (158) coupled to the fault detection circuit and the master slave determination circuit, and configured to generate the phase output signal and a switch control signal for controlling the corresponding switching circuit (Para. 0092-0094), based on the phase control signal, phase input signal, fault detection signal and master slave determination signal (Para. 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McJimsey a master control unit configured to generate the phase control signal; a fault detection configured to detect whether there exists a fault condition in the control circuit, and generate a fault detection signal; a master slave determination circuit configured to determine whether the control circuit is configured as a master control circuit or a slave control circuit, and generate a master slave determination signal to control the master control unit; and a switch control circuit coupled to the fault detection circuit and the master slave determination circuit, and configured to .

Allowable Subject Matter
Claims 8, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 8, the prior art of record fails to disclose or suggest “wherein the step of changing the first control circuit into a slave control circuit comprises: adjusting the phase control signal to stop all of the plurality of switching circuits from providing power to the load; determining whether an output voltage of the multiphase switching converter drops to a predetermined threshold; and when the output voltage of the multiphase switching converter drops to the predetermined threshold, changing the first control circuit into a slave control circuit and generating a second pulse on the phase output signal of the first control circuit” in combination with other limitations of the claim. 

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the step of changing the control circuit into a slave control circuit comprises: adjusting the phase control signal to stop all of the plurality of switching circuits from providing power to a load; determining whether an output voltage of the multiphase switching converter drops to a predetermined threshold; and when the output voltage of the multiphase switching converter drops to the predetermined threshold, changing the control circuit into a slave control circuit and generating a second pulse on the phase output signal of the control circuit” in combination with other limitations of the claim.

Regarding to claim 24, the prior art of record fails to disclose or suggest “wherein if the control circuit is configured as a master control circuit and a fault condition is detected in the control circuit, the control circuit will adjust the phase control signal to stop all of the plurality of switching circuits from providing power to a load, and determine whether an output voltage of the multiphase switching converter drops to a predetermined threshold, and wherein the control circuit will change into a slave control circuit and generate a second pulse on the phase output signal of the control circuit when the output voltage of the multiphase switching converter drops to the predetermined threshold” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838